Citation Nr: 1702136	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  06-30 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Tayeh, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1989 to January 2001 and January 2002 to January 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2013, the Board remanded the appeal for additional development. The case has since returned to the Board.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Service connection for low back strain with degenerative disc disease and bilateral sacroiliac degenerative changes; degenerative disc disease, cervical spine; and sacroiliac joint dysfunction, with degenerative changes has been granted.

2. Arthritis of each knee is a subsequent manifestation of already service-connected arthritis, and intercurrent causes of this disease have not been identified.


CONCLUSION OF LAW

Osteoarthritis of the bilateral knees, as a subsequent manifestation of service-connected low back strain with degenerative disc disease and bilateral sacroiliac degenerative changes; degenerative disc disease, cervical spine; and sacroiliac joint dysfunction, with degenerative changes, was incurred during service. 38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. § 3.303(b) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Considering the favorable outcome detailed below as to the grant of entitlement to service connection for osteoarthritis of the bilateral knees, VA's fulfillment of its duties to notify and assist need not be addressed.

Governing Laws and Regulations

A veteran is entitled to service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting injury in active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Generally, to establish service connection, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R § 3.303(b), "With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes." Under 38 U.S.C.A. § 1101, arthritis is a chronic disease.


Analysis

The Veteran served on active duty in the U.S. Army for 12 and 1/2 years and his MOS at discharge was Special Forces Medical Sergeant. See DD 214. The Veteran essentially contends that he has osteoarthritis of the knees and that this disability is related to service (in particular, the impact on his knees from performing hundreds of parachute jumps). See May 2006 claim. 

In August 2015, the VA arranged for the Veteran to be examined by an orthopedic surgeon in his current country of residence. X-rays revealed osteoarthritis in both knees. The Board notes that the examiner used the Knee and Lower Leg Conditions Disability Benefits Questionnaire provided by the VA in making his clinical determination. 

The Veteran is currently service-connected for three degenerative arthritic conditions: (1) low back strain with degenerative disc disease and bilateral sacroiliac degenerative changes awarded under diagnostic codes (DC) 5236-5242, (2) degenerative disc disease, cervical spine awarded under DC 5242, and (3) sacroiliac joint dysfunction, with degenerative changes under DC 5236. According to Compensation and Pension (Facts and Questions), degenerative arthritis is a systemic process that can involve many joints. 

The diagnostic codes used by the RO indicate that the RO knowingly granted service connection for a degenerative arthritic disease process for each of the three service-connected disabilities listed above, rather than recognizing traumatic or localized processes. See 38 C.F.R. § 4.25(b) (reflecting that arthritis is a single disease entity but that the disabling conditions are to be separately rated).

As indicated above, 38 C.F.R. § 3.303(b) establishes service connection for subsequent manifestations of a service-connected chronic disease at any later date, however remote, unless clearly attributable to intercurrent causes. Here, the Veteran has osteoarthritis of the bilateral knees, a chronic disease under 38 U.S.C.A. § 1101. The Veteran also is service-connected for low back strain with degenerative disc disease and bilateral sacroiliac degenerative changes; degenerative disc disease, cervical spine;` and sacroiliac joint dysfunction, with degenerative changes. Further, there is no evidence of any intercurrent causes for the bilateral knee osteoarthritis. As such, the evidence shows that the Veteran's bilateral knee osteoarthritis is related to service.

Consequently, service connection for osteoarthritis of the bilateral knees is warranted. 38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for osteoarthritis of the knees is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


